83365: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31899: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83365


Short Caption:IN RE:  JUDICIAL DISCIPLINE OF AMY CHELINICourt:Supreme Court


Lower Court Case(s):NONEClassification:Civil Appeal - Judicial Discipline - Certified Order


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAmy CheliniThomas F. Pitaro
							(Pitaro & Fumo, Chtd.)
						


RespondentNevada Commission on Judicial DisciplinePaul C. Deyhle
							(Nevada Commission on Judicial Discipline)
						





Docket Entries


DateTypeDescriptionPending?Document


08/13/2021Filing FeeFiling Fee Waived.


08/13/2021Order/IncomingFiled Certified Copy of Stipulation and Order of Consent to Public Reprimand.  (SC)21-23645




11/05/2021Order/DispositionalFiled Order Administratively Closing Case.  (SC)21-31899





Combined Case View